     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.1 Page 1 of 28



 1
     POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2   1100 Glendon Avenue
 3   Suite 1558
     Los Angeles, CA 90024
 4   Telephone: (818) 532-6499
 5   E-mail: jpafiti@pomlaw.com
 6
     Attorneys for Plaintiff
 7   - additional counsel on signature page –
 8
 9
10                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
11
                                                )
12   SHIVA STEIN, Individually and On           )
     Behalf of All Others Similarly             )
13
     Situated,                                  ) Case No. '19CV0460 WQHMSB
                                                )
14                                              )
                                   Plaintiff,   )
15                                              ) CLASS ACTION COMPLAINT
                                                )
16                       v.                     )
17
                                                )
                                                ) JURY TRIAL DEMANDED
18   BRIDGEPOINT EDUCATION, INC.,               )
     ANDREW S. CLARK, KEVIN                     )
19                                              )
     ROYAL, and JOSEPH L. D’AMICO,              )
20                                              )
                                Defendants.     )
21
22
           Plaintiff Shiva Stein (“Plaintiff”), individually and on behalf of all other persons
23
24   similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against
25
     Defendants, alleges the following based upon personal knowledge as to Plaintiff and
26
27   Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter
28   alia, the investigation conducted by and through Plaintiff’s attorneys, which included,
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.2 Page 2 of 28



 1
     among other things, a review of the Defendants’ public documents, conference calls and

 2   announcements made by Defendants, United States Securities and Exchange
 3
     Commission (“SEC”) filings, wire and press releases published by and regarding
 4
 5   Bridgepoint Education, Inc. (“Bridgepoint” or the “Company”), analysts’ reports and
 6
     advisories about the Company, and information readily obtainable on the Internet.
 7
     Plaintiff believes that substantial evidentiary support will exist for the allegations set
 8
 9   forth herein after a reasonable opportunity for discovery.
10
                                  NATURE OF THE ACTION
11
           1.     This is a federal securities class action on behalf of a class consisting of all
12
13   persons other than Defendants who purchased or otherwise acquired Bridgepoint
14
     securities between March 8, 2016 and March 7, 2019, both dates inclusive (the “Class
15
16
     Period”), seeking to recover damages caused by Defendants’ violations of the federal

17   securities laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities
18
     Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder,
19
20   against the Company and certain of its top officials.
21
           2.     Bridgepoint was founded in 1999 and is headquartered in San Diego,
22
     California. Bridgepoint, together with its subsidiaries, provides postsecondary education
23
24   services in the United States. The Company was formerly known as TeleUniversity, Inc.
25
     and changed its name to Bridgepoint Education, Inc. in February 2004.
26
27         3.     Bridgepoint’s academic institutions, Ashford University and University of
28   the Rockies, offer associate’s, bachelor’s, master’s, and doctoral degree programs in the

                                                  2
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.3 Page 3 of 28



 1
     disciplines of business, education, psychology, social sciences, and health sciences.

 2   Bridgepoint offers its programs primarily through online, and also at its campuses. As of
 3
     December 31, 2017, its institutions offered approximately 1,200 courses and 80 degree
 4
 5   programs, with 45,730 students enrolled.
 6
           4.     As a means of increasing enrollment, the Company formed various
 7
     corporate partnerships with employers to offer their employees a way to pursue and
 8
 9   complete a college degree without incurring any student debt, referred to as the
10
     Corporate Full Tuition Grant (“FTG”) program. In 2017, enrollments in the Company’s
11
12   FTG program accounted for approximately 10% of its total enrollment.
13         5.     Throughout the Class Period, Defendants made materially false and
14
     misleading statements regarding the Company’s business, operational and compliance
15
16   policies. Specifically, Defendants made false and/or misleading statements and/or failed
17
     to disclose that: (i) Bridgepoint’s processes for recording revenue for its FTG program
18
19   were inaccurate; (ii) Bridgepoint maintained deficient internal controls; (iii) due to the
20   foregoing deficiencies, Bridgepoint was prone to and did commit material accounting
21
     errors related to revenue, provision for bad debts, accounts receivable and deferred
22
23   revenue, which resulted in the overstatement of revenue and expenses; and (iv) as a
24
     result, Bridgepoint’s public statements were materially false and misleading at all
25
26   relevant times.

27         6.     On March 7, 2019, Bridgepoint announced that it had “determined to restate
28
     the Company’s previously issued unaudited condensed consolidated financial statements,

                                                 3
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.4 Page 4 of 28



 1
     and advised that those financial statements should not be relied upon, for the three and

 2   nine months ended September 30, 2018.” Bridgepoint stated that the processes used for
 3
     recording revenue for the FTG program portion of its student contracts “were not
 4
 5   designed with sufficient precision,” leading to “material” accounting errors related to
 6
     revenue, provision for bad debts, accounts receivable and deferred revenue, which
 7
     resulted in the overstatement of revenue and expenses. Bridgepoint also identified
 8
 9   weaknesses in internal controls.
10
           7.    On this news, Bridgepoint’s stock price plummeted by $3.21 per share, or
11
12   over 34%, to close at $6.22 per share on March 7, 2019, on unusually heavy trading
13   volume.
14
           8.    As a result of Defendants’ wrongful acts and omissions, and the precipitous
15
16   decline in the market value of the Company’s securities, Plaintiff and other Class
17
     members have suffered significant losses and damages.
18
19                               JURISDICTION AND VENUE
20         9.    The claims asserted herein arise under and pursuant to §§ 10(b) and 20(a) of
21
     the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
22
23   thereunder by the SEC (17 C.F.R. § 240.10b-5).
24
           10.   This Court has jurisdiction over the subject matter of this action pursuant to
25
26   28 U.S.C. §§ 1331 and § 27 of the Exchange Act.

27         11.   Venue is proper in this Judicial District pursuant to § 27 of the Exchange
28
     Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Defendants conduct business in this

                                                4
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.5 Page 5 of 28



 1
     District, maintain their principal place of business in this District, and a significant

 2   portion of Defendants’ actions and the subsequent damages took place within this
 3
     District.
 4
 5          12.   In connection with the acts alleged in this complaint, Defendants, directly or
 6
     indirectly, used the means and instrumentalities of interstate commerce, including, but
 7
     not limited to, the mails, interstate telephone communications, and the facilities of the
 8
 9   national securities markets.
10
11                                           PARTIES
12          13.   Plaintiff, as set forth in the attached Certification, acquired Bridgepoint
13
     securities at artificially inflated prices during the Class Period and was damaged upon
14
15   the revelation of the alleged corrective disclosures.
16
            14.   Defendant Bridgepoint is a Delaware corporation with its principal
17
18   executive offices located at 8620 Spectrum Center Blvd, San Diego, California.

19   Bridgepoint securities trade on the New York Stock Exchange (“NYSE”) under the
20
     ticker symbol “BPI.”
21
22          15.   Defendant Andrew S. Clark (“Clark”) has served as Bridgepoint’s President
23
     and Chief Executive Officer (“CEO”) at all relevant times.
24
25
            16.   Defendant Kevin Royal (“Royal”) has served as Bridgepoint’s Chief

26   Financial Officer (“CFO”) since April 16, 2018. Royal also served as the CFO of
27
     Bridgepoint from October 1, 2015 until October 13, 2017
28


                                                  5
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.6 Page 6 of 28



 1
           17.    Defendant Joseph L. D’Amico (“D’Amico”) served as Bridgepoint’s

 2   Interim CFO from October 16, 2017 until April 16, 2018.
 3
           18.    Defendants Clark, Royal, and D’Amico are sometimes referred to herein
 4
 5   collectively as the “Individual Defendants.”
 6
           19.    The Individual Defendants possessed the power and authority to control the
 7
     contents of Bridgepoint’s SEC filings, press releases, and other market communications.
 8
 9   The Individual Defendants were provided with copies of Bridgepoint’s SEC filings and
10
     press releases alleged herein to be misleading prior to or shortly after their issuance and
11
12   had the ability and opportunity to prevent their issuance or to cause them to be corrected.
13   Because of their positions with Bridgepoint, and their access to material information
14
     available to them but not to the public, the Individual Defendants knew that the adverse
15
16   facts specified herein had not been disclosed to and were being concealed from the
17
     public, and that the positive representations being made were then materially false and
18
19   misleading. The Individual Defendants are liable for the false statements and omissions
20   pleaded herein.
21
                               SUBSTANTIVE ALLEGATIONS
22
23                                         Background
24
           20.    Bridgepoint was founded in 1999 and is headquartered in San Diego,
25
26   California. Bridgepoint, together with its subsidiaries, provides postsecondary education

27   services in the United States. The Company was formerly known as TeleUniversity, Inc.
28
     and changed its name to Bridgepoint Education, Inc. in February 2004.

                                                    6
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.7 Page 7 of 28



 1
           21.   Bridgepoint’s academic institutions, Ashford University and University of

 2   the Rockies, offer associate’s, bachelor’s, master’s, and doctoral degree programs in the
 3
     disciplines of business, education, psychology, social sciences, and health sciences.
 4
 5   Bridgepoint offers its programs primarily through online, and also at its campuses. As of
 6
     December 31, 2017, its institutions offered approximately 1,200 courses and 80 degree
 7
     programs, with 45,730 students enrolled.
 8
 9         22.   As a means of increasing enrollment, the Company formed various
10
     corporate partnerships with employers to offer their employees a way to pursue and
11
12   complete a college degree without incurring any student debt, referred to as the
13   Corporate Full Tuition Grant program. In 2017, enrollments in the Company’s FTG
14
     program accounted for approximately 10% of its total enrollment.
15
16       Materially False and Misleading Statements Issued During the Class Period
17
           23.   The Class Period begins on March 8, 2016, when Bridgepoint filed its
18
19   annual report on Form 10-K with the SEC, announcing the Company’s financial and
20   operating results for the fiscal year ended December 31, 2015 (the “2015 10-K”). For
21
     2015, Bridgepoint reported a net loss of $70.45 million, or $1.54 per diluted share, on
22
23   net revenue of $561.73 million, compared to net income of $9.67 million, or $0.21 per
24
     diluted share, on net revenue of $638.71 million for 2014. Additionally, the 2015 10-K
25
26   reported a provision for bad debts of $29.86 million, accounts receivable of $34.21

27   million with net accounts receivable of $24.09 million (less allowance for doubtful
28


                                                7
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.8 Page 8 of 28



 1
     accounts of $10.11 million), deferred revenue of $23.31 million, and total costs and

 2   expenses of $604.02 million.
 3
           24.    Appended as an exhibit to the 2015 10-K were signed certifications
 4
 5   pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), in which Defendants Clark and
 6
     Royal certified that the 2015 10-K “fully complies with the requirements of Section
 7
     13(a) or 15(d) of the Securities Exchange Act of 1934, as amended” and that “[t]he
 8
 9   information contained in the [2015 10-K] fairly presents, in all material respects, the
10
     financial condition and results of operations of the Company.”
11
12         25.    On March 7, 2017, Bridgepoint filed its annual report on Form 10-K with
13   the SEC, announcing the Company’s financial and operating results for the fiscal year
14
     ended December 31, 2016 (the “2016 10-K”). For 2016, Bridgepoint reported a net loss
15
16   of $30.04 million, or $0.65 per diluted share, on net revenue of $527.09 million,
17
     compared to a net loss of $70.45 million, or $1.54 per diluted share, on net revenue of
18
19   $561.73 million for 2015. Additionally, the 2016 10-K reported a provision for bad
20   debts of $32.58 million, accounts receivable of $42.61 million with net accounts
21
     receivable of $26.46 million (less allowance for doubtful accounts of $16.15 million),
22
23   deferred revenue of $21.73 million, and total costs and expenses of $567.31 million.
24
           26.    The 2016 10-K also represented that Bridgepoint’s disclosure controls and
25
26   procedures, as well as internal control over financial reporting, were effective, stating, in

27   relevant part:
28


                                                  8
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.9 Page 9 of 28



 1
          We maintain disclosure controls and procedures, as defined in Rule 13a-
          15(e) and Rule 15d-15(e) under the Exchange Act, that are designed to
 2        provide reasonable assurance that information required to be disclosed by us
 3        in reports we file or submit under the Exchange Act is recorded, processed,
          summarized and reported within the time periods specified in the SEC’s
 4        rules and forms. Disclosure controls and procedures include, without
 5        limitation, controls and procedures designed to ensure that information
          required to be disclosed by us in reports we file or submit under the
 6
          Exchange Act is accumulated and communicated to our management,
 7        including our principal executive officer and principal financial officer or
          persons performing similar functions, as appropriate, to allow timely
 8
          decisions regarding required disclosure.
 9
10                                            ***

11        Under the supervision and with the participation of our management,
12        including our chief executive officer and our chief financial officer, we
          carried out an evaluation of the effectiveness of our disclosure controls and
13        procedures as of the end of the period covered by this report pursuant to
14        Rule 13a-15(b) and Rule 15d-15(b) of the Exchange Act. Based on this
          evaluation, our chief executive officer and our chief financial officer
15
          concluded that our disclosure controls and procedures were effective at the
16        reasonable assurance level as of December 31, 2016.
17
                                              ***
18
19        Internal control over financial reporting is designed to provide reasonable
          assurance regarding the reliability of financial reporting and the preparation
20        of financial statements prepared for external purposes in accordance with
21        GAAP.
22
                                              ***
23
          Our management has assessed the effectiveness of our internal control over
24
          financial reporting as of December 31, 2016 based on the framework set
25        forth in Internal Control-Integrated Framework (2013) issued by the
26        Committee of Sponsoring Organizations of the Treadway Commission
          (“COSO”). Our management has concluded that our internal control over
27        financial reporting was effective as of December 31, 2016.
28


                                                9
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.10 Page 10 of 28



 1
            27.    The 2016 10-K also contained merely generic, boilerplate representations

 2    with respect to Bridgepoint’s risk of error relating to its disclosure controls and
 3
      procedures, as well as internal control over financial reporting, stating, in relevant part:
 4
 5          In designing and evaluating the disclosure controls and procedures,
            management recognizes that any controls and procedures, no matter how
 6
            well designed and operated, can provide only reasonable assurance of
 7          achieving the desired control objectives, and management is required to
            apply its judgment in evaluating the cost-benefit relationship of any possible
 8
            controls and procedures.
 9
10                                                ***

11          Because of its inherent limitations, internal control over financial reporting
12          may not prevent or detect misstatements. Also, projections of any evaluation
            of the effectiveness of our internal control over financial reporting to future
13          periods are subject to the risk that controls may become inadequate because
14          of changes in conditions, or that the degree of compliance with the policies
            or procedures may deteriorate.
15
16          28.    Appended as an exhibit to the 2016 10-K were signed SOX certifications, in
17
      which Defendants Clark and Royal certified that the 2016 10-K “fully complies with the
18
19    requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as
20    amended” and that “[t]he information contained in the [2016 10-K] fairly presents, in all
21
      material respects, the financial condition and results of operations of the Company.”
22
23          29.    On February 21, 2018, Bridgepoint filed its annual report on Form 10-K
24
      with the SEC, announcing the Company’s financial and operating results for the fiscal
25
26    year ended December 31, 2017 (the “2017 10-K”). For 2017, Bridgepoint reported net

27    income of $10.54 million, or $0.32 per diluted share, on net revenue of $478.40 million,
28
      compared to a net loss of $30.04 million, or $0.65 per diluted share, on net revenue of

                                                    10
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.11 Page 11 of 28



 1
      $527.09 million for 2016. Additionally, the 2017 10-K reported a provision for bad

 2    debts of $32.15 million, accounts receivable of $44.66 million with net accounts
 3
      receivable of $27.078 million (less allowance for doubtful accounts of $17.58 million),
 4
 5    deferred revenue of $19.14 million, and total costs and expenses of $470.55 million.
 6
            30.    The 2017 10-K also discussed Bridgepoint’s FTG program and touted its
 7
      contribution to Bridgepoint’s total enrollment, stating, in relevant part:
 8
 9          One area in which we are experiencing positive enrollment trends is within
10          our Education Partnerships programs with various employers. These
            corporate partnership programs provide companies with the opportunity to
11          offer their employees a way to pursue and complete a college degree without
12          incurring any student debt. Enrollments in the Corporate Full Tuition Grant
            (‘FTG’) program is approximately 10% of our total enrollment as of
13          December 31, 2017, compared to approximately 6% of our total enrollment
14          as of December 31, 2016. Revenue derived from Education Partnerships is
            cash pay, and is therefore not considered federal student aid for purposes of
15
            calculations under the 90/10 rule.
16
17
                                                  ***

18          Certain scholarships, such as the Corporate Full Tuition Grant (‘FTG’) and
19          Alumni Scholarship are recognized against revenue over the period of
            benefit to the student.
20
21          31.    With respect to the effectiveness of Bridgepoint’s disclosure controls and
22
      procedures, as well as internal control over financial reporting, the 2017 10-K contained
23
      statements substantively identical to the statements in the 2016 10-K referenced in ¶ 26
24
25    above.
26
            32.    Likewise, the 2017 10-K contained general and boilerplate representations
27
28    concerning Bridgepoint’s risk of error relating to its disclosure controls and procedures,


                                                   11
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.12 Page 12 of 28



 1
      as well as internal control over financial reporting, substantively identical to the

 2    statements in the Company’s 2016 10-K referenced in ¶ 27 above.
 3
            33.   Appended as an exhibit to the 2017 10-K were signed SOX certifications, in
 4
 5    which Defendants Clark and D’Amico certified that the 2017 10-K “fully complies with
 6
      the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as
 7
      amended” and that “[t]he information contained in the [2017 10-K] fairly presents, in all
 8
 9    material respects, the financial condition and results of operations of the Company.”
10
            34.   On May 1, 2018, Bridgepoint filed its quarterly report on Form 10-Q with
11
12    the SEC, announcing the Company’s financial and operating results for the fiscal quarter
13    ended March 31, 2018 (the “1Q18 10-Q”). The 1Q18 10-Q reported net income of $2.30
14
      million, or $0.08 per diluted share, on net revenue of $118.03 million for the quarter,
15
16    compared to net income of $9.87 million, or $0.23 per diluted share, on net revenue of
17
      $129.49 million for the same quarter 2017. Additionally, the 1Q18 10-Q reported a
18
19    provision for bad debts of $6.65 million, accounts receivable of $47.02 million with net
20    accounts receivable of $33.59 million (less allowance for doubtful accounts of $13.43
21
      million), deferred revenue of $22.97 million, and total costs and expenses of $117.65
22
23    million.
24
            35.   Appended as an exhibit to the 1Q18 10-Q were signed SOX certifications,
25
26    in which Defendants Clark and Royal certified that the 1Q18 10-Q “fully complies with

27    the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as
28


                                                  12
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.13 Page 13 of 28



 1
      amended” and that “[t]he information contained in the [1Q18 10-Q] fairly presents, in all

 2    material respects, the financial condition and results of operations of the Company.”
 3
            36.   On July 25, 2018, Bridgepoint filed its quarterly report on Form 10-Q with
 4
 5    the SEC, announcing the Company’s financial and operating results for the fiscal quarter
 6
      ended June 30, 2018 (the “2Q18 10-Q”). The 2Q18 10-Q reported net income of $17.23
 7
      million, or $0.63 per diluted share, on net revenue of $120.83 million for the quarter,
 8
 9    compared to net income of $6.31 million, or $0.21 per diluted share, on net revenue of
10
      $124.58 million for the same quarter 2017. Additionally, the 2Q18 10-Q reported a
11
12    provision for bad debts of $11.71 million, accounts receivable of $48.57 million with net
13    accounts receivable of $34.06 million (less allowance for doubtful accounts of $14.51
14
      million), deferred revenue of $20.26 million, and total costs and expenses of $109.28
15
16    million.
17
            37.   Appended as an exhibit to the 2Q18 10-Q were signed SOX certifications,
18
19    in which Defendants Clark and Royal certified that the 2Q18 10-Q “fully complies with
20    the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as
21
      amended” and that “[t]he information contained in the [2Q18 10-Q] fairly presents, in all
22
23    material respects, the financial condition and results of operations of the Company.”
24
            38.   On November 8, 2018, Bridgepoint filed its quarterly report on Form 10-Q
25
26    with the SEC, announcing the Company’s financial and operating results for the fiscal

27    quarter ended September 30, 2018 (the “3Q18 10-Q”). The 3Q18 10-Q reported net
28
      income of $4.31 million, or $0.16 per diluted share, on net revenue of $114.86 million

                                                  13
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.14 Page 14 of 28



 1
      for the quarter, compared to net income of $39.00 thousand, or $0.00 per diluted share,

 2    on net revenue of $119.37 million for the same quarter 2017. Additionally, the 3Q18 10-
 3
      Q reported a provision for bad debts of $18.54 million, accounts receivable of $49.23
 4
 5    million with net accounts receivable of $33.57 million (less allowance for doubtful
 6
      accounts of $15.67 million), deferred revenue of $17.86 million, and total costs and
 7
      expenses of $111.33 million.
 8
 9          39.   Appended as an exhibit to the 3Q18 10-Q were signed SOX certifications,
10
      in which Defendants Clark and Royal certified that the 3Q18 10-Q “fully complies with
11
12    the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as
13    amended” and that “[t]he information contained in the [3Q18 10-Q] fairly presents, in all
14
      material respects, the financial condition and results of operations of the Company.”
15
16          40.   The statements referenced in ¶¶ 23-39 were materially false and misleading
17
      because Defendants made false and/or misleading statements, as well as failed to
18
19    disclose material adverse facts about the Company’s business, operational and
20    compliance policies. Specifically, Defendants made false and/or misleading statements
21
      and/or failed to disclose that: (i) Bridgepoint’s processes for recording revenue for its
22
23    FTG program were inaccurate; (ii) Bridgepoint maintained deficient internal controls;
24
      (iii) due to the foregoing deficiencies, Bridgepoint was prone to and did commit material
25
26    accounting errors related to revenue, provision for bad debts, accounts receivable and

27    deferred revenue, which resulted in the overstatement of revenue and expenses; and (iv)
28


                                                  14
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.15 Page 15 of 28



 1
      as a result, Bridgepoint’s public statements were materially false and misleading at all

 2    relevant times.
 3
                                    The Truth Begins to Emerge
 4
 5          41.    On March 7, 2019, Bridgepoint filed a current report on Form 8-K with the
 6
      SEC (the “2019 8-K”), announcing that it had “determined to restate the Company’s
 7
      previously issued unaudited condensed consolidated financial statements, and advised
 8
 9    that those financial statements should not be relied upon, for the three and nine months
10
      ended September 30, 2018.” Bridgepoint stated that the processes used for recording
11
12    revenue for the FTG program portion of its student contracts “were not designed with
13    sufficient precision,” leading to “material” accounting errors related to revenue,
14
      provision for bad debts, accounts receivable and deferred revenue, which resulted in the
15
16    overstatement of revenue and expenses.        Bridgepoint also identified weaknesses in
17
      internal controls.
18
19          42.    Specifically, the 2019 8-K stated, in relevant part:
20          On March 6, 2019, the Audit Committee of the Board of Directors (the
21          “Audit Committee”) of Bridgepoint Education, Inc. (the “Company”)
            concluded that the Company’s previously issued unaudited condensed
22
            consolidated financial statements for the three and nine months ended
23          September 30, 2018 (the “Restated Periods”), should no longer be relied
            upon because of errors. Additionally, the Company’s earnings and press
24
            releases and similar communications to the extent that they relate to our
25          financial statements for the Restated Periods should no longer be relied
26          upon.

27          Specifically, during the preparation of the 2018 annual consolidated
28          financial statements, the Company determined that the process used for
            recording the revenue for the Full Tuition Grant program portion of our

                                                   15
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.16 Page 16 of 28



 1
           student contracts and the related judgments and estimates were not designed
           with sufficient precision. As a result, the Company identified errors, relating
 2         to revenue, provision for bad debts, accounts receivable and deferred
 3         revenue, which resulted in the overstatement of revenue and expenses for the
           Restated Periods. The errors described above were material to the Restated
 4         Periods and will be corrected in the restatement of our financial statements
 5         for the Restated Periods.
 6
           The Company plans to restate its unaudited condensed consolidated financial
 7         statements for the Restated Periods discussed above by filing an amended
           Form 10-Q for the period ended September 30, 2018 (the “Amended Form
 8
           10-Q”). As similar errors described above existed in earlier periods, but were
 9         not considered material, the Company plans to reflect the correction of such
10         immaterial errors for the years ended December 31, 2016 and 2017 (and
           related quarterly periods therein), as well as the first and second quarters of
11         2018 (the “Revised Periods”), in the Amended Form 10-Q and prospectively
12         as it issues subsequent filings. Adjustments prior to December 31, 2015 will
           be adjusted through the retained earnings balance as of January 1, 2016, as
13         the adjustments in those periods were not considered material.
14
           In addition, the Company has subsequently identified two material
15
           weaknesses in internal control over financial reporting related to 1) control
16         design in the accounting for revenue related to the Full Tuition Grant
17
           program and 2) operation of review controls over unusual or non-recurring
           and significant transactions.
18
19         Our management has re-evaluated its assessment of our disclosure controls
           and procedures and internal control over financial reporting as of September
20         30, 2018 and concluded that each was ineffective as of that date due to the
21         existence of the material weaknesses. As part of our Amended Form 10-Q,
           we will update and reflect the restatement of our financial statements for the
22
           Restated Periods and the change in management’s conclusion regarding the
23         effectiveness of our disclosure controls and procedures and internal control
           over financial reporting as of September 30, 2018. As a result, we will not
24
           file our Form 10-K for the year ended December 31, 2018 (the “Form 10-
25         K”) until after the filing of the Amended Form 10-Q.
26
           We expect that certain amounts in the condensed consolidated financial
27         statements for the Restated Periods, which will be included in the Amended
28         Form 10-Q, to differ from the amounts reported in the original filing.
           Revenue, as restated, for the nine month period ended September 30, 2018 is

                                                 16
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.17 Page 17 of 28



 1
             expected to be in a range of approximately $347.2 million to $348.7 million.
             Net income, as restated, for the nine month period ended September 30,
 2           2018 is expected to be in a range of approximately $17.6 million to $18.1
 3           million. However, the restatement effects discussed herein are preliminary
             and subject to further assessment prior to the filing of the Amended Form
 4           10-Q. We do not anticipate any material changes to our financial statements
 5           for the Revised Periods.
 6
             43.   On this news, Bridgepoint’s stock price plummeted by $3.21 per share, or
 7
      over 34%, to close at $6.22 per share on March 7, 2019, on unusually heavy trading
 8
 9    volume.
10
11                      PLAINTIF’S FCLASS ACTION ALLEGATIONS
12           44.   Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
13
      Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or
14
15    otherwise acquired Bridgepoint securities during the Class Period (the “Class”); and
16
      were damaged upon the revelation of the alleged corrective disclosures. Excluded from
17
18    the Class are Defendants herein, the officers and directors of the Company, at all

19    relevant times, members of their immediate families and their legal representatives,
20
      heirs, successors or assigns and any entity in which Defendants have or had a controlling
21
22    interest.
23
             45.   The members of the Class are so numerous that joinder of all members is
24
25
      impracticable. Throughout the Class Period, Bridgepoint securities were actively traded

26    on the NYSE. While the exact number of Class members is unknown to Plaintiff at this
27
      time and can be ascertained only through appropriate discovery, Plaintiff believes that
28
      there are hundreds or thousands of members in the proposed Class. Record owners and
                                                   17
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.18 Page 18 of 28



 1
      other members of the Class may be identified from records maintained by Bridgepoint or

 2    its transfer agent and may be notified of the pendency of this action by mail, using the
 3
      form of notice similar to that customarily used in securities class actions.
 4
 5          46.       Plaintiff’s claims are typical of the claims of the members of the Class as all
 6
      members of the Class are similarly affected by Defendants’ wrongful conduct in
 7
      violation of federal law that is complained of herein.
 8
 9          47.       Plaintiff will fairly and adequately protect the interests of the members of
10
      the Class and has retained counsel competent and experienced in class and securities
11
12    litigation. Plaintiff has no interests antagonistic to or in conflict with those of the Class.
13          48.       Common questions of law and fact exist as to all members of the Class and
14
      predominate over any questions solely affecting individual members of the Class.
15
16    Among the questions of law and fact common to the Class are:
17
                  •    whether the federal securities laws were violated by Defendants’ acts as
18                     alleged herein;
19
                  •    whether statements made by Defendants to the investing public during the
20
                       Class Period misrepresented material facts about the business, operations
21                     and management of Bridgepoint;
22
                  •    whether the Individual Defendants caused Bridgepoint to issue false and
23                     misleading financial statements during the Class Period;
24
                  •    whether Defendants acted knowingly or recklessly in issuing false and
25                     misleading financial statements;
26
                  •    whether the prices of Bridgepoint securities during the Class Period were
27
                       artificially inflated because of the Defendants’ conduct complained of
28                     herein; and

                                                     18
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.19 Page 19 of 28



 1                •    whether the members of the Class have sustained damages and, if so, what
                       is the proper measure of damages.
 2
 3          49.       A class action is superior to all other available methods for the fair and
 4    efficient adjudication of this controversy since joinder of all members is impracticable.
 5
      Furthermore, as the damages suffered by individual Class members may be relatively
 6
 7    small, the expense and burden of individual litigation make it impossible for members of
 8
      the Class to individually redress the wrongs done to them. There will be no difficulty in
 9
10    the management of this action as a class action.
11          50.       Plaintiff will rely, in part, upon the presumption of reliance established by
12
      the fraud-on-the-market doctrine in that:
13
14                •    Defendants made public misrepresentations or failed to disclose material
15
                       facts during the Class Period;

16                •    the omissions and misrepresentations were material;
17                •    Bridgepoint securities are traded in an efficient market;
18
                  •    the Company’s shares were liquid and traded with moderate to heavy
19                     volume during the Class Period;
20
                  •    the Company traded on the NYSE and was covered by multiple analysts;
21
                  •    the misrepresentations and omissions alleged would tend to induce a
22
                       reasonable investor to misjudge the value of the Company’s securities;
23                     and
24
                  •    Plaintiff and members of the Class purchased, acquired and/or sold
25                     Bridgepoint securities between the time the Defendants failed to disclose
26
                       or misrepresented material facts and the time the true facts were disclosed,
                       without knowledge of the omitted or misrepresented facts.
27
            51.       Based upon the foregoing, Plaintiff and the members of the Class are
28
      entitled to a presumption of reliance upon the integrity of the market.
                                                    19
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.20 Page 20 of 28



 1
             52.    Alternatively, Plaintiff and the members of the Class are entitled to the

 2    presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of
 3
      the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants
 4
 5    omitted material information in their Class Period statements in violation of a duty to
 6
      disclose such information, as detailed above.
 7
                                              COUNT I
 8
 9       (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
10                            Thereunder Against All Defendants)

11           53.    Plaintiff repeats and re-alleges each and every allegation contained above as
12
      if fully set forth herein.
13
14           54.    This Count is asserted against Defendants and is based upon Section 10(b)
15
      of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the
16
17
      SEC.

18           55.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy
19
      and course of conduct, pursuant to which they knowingly or recklessly engaged in acts,
20
21    transactions, practices and courses of business which operated as a fraud and deceit upon
22
      Plaintiff and the other members of the Class; made various untrue statements of material
23
      facts and omitted to state material facts necessary in order to make the statements made,
24
25    in light of the circumstances under which they were made, not misleading; and employed
26
      devices, schemes and artifices to defraud in connection with the purchase and sale of
27
28    securities. Such scheme was intended to, and, throughout the Class Period, did: (i)


                                                  20
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.21 Page 21 of 28



 1
      deceive the investing public, including Plaintiff and other Class members, as alleged

 2    herein; (ii) artificially inflate and maintain the market price of Bridgepoint securities;
 3
      and (iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire
 4
 5    Bridgepoint securities and options at artificially inflated prices. In furtherance of this
 6
      unlawful scheme, plan and course of conduct, Defendants, and each of them, took the
 7
      actions set forth herein.
 8
 9          56.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each
10
      of the Defendants participated directly or indirectly in the preparation and/or issuance of
11
12    the quarterly and annual reports, SEC filings, press releases and other statements and
13    documents described above, including statements made to securities analysts and the
14
      media that were designed to influence the market for Bridgepoint securities. Such
15
16    reports, filings, releases and statements were materially false and misleading in that they
17
      failed to disclose material adverse information and misrepresented the truth about
18
19    Bridgepoint’s finances and business prospects.
20          57.      By virtue of their positions at Bridgepoint, Defendants had actual
21
      knowledge of the materially false and misleading statements and material omissions
22
23    alleged herein and intended thereby to deceive Plaintiff and the other members of the
24
      Class, or, in the alternative, Defendants acted with reckless disregard for the truth in that
25
26    they failed or refused to ascertain and disclose such facts as would reveal the materially

27    false and misleading nature of the statements made, although such facts were readily
28
      available to Defendants.     Said acts and omissions of Defendants were committed

                                                   21
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.22 Page 22 of 28



 1
      willfully or with reckless disregard for the truth. In addition, each Defendant knew or

 2    recklessly disregarded that material facts were being misrepresented or omitted as
 3
      described above.
 4
 5          58.    Information showing that Defendants acted knowingly or with reckless
 6
      disregard for the truth is peculiarly within Defendants’ knowledge and control. As the
 7
      senior managers and/or directors of Bridgepoint, the Individual Defendants had
 8
 9    knowledge of the details of Bridgepoint’s internal affairs.
10
            59.    The Individual Defendants are liable both directly and indirectly for the
11
12    wrongs complained of herein. Because of their positions of control and authority, the
13    Individual Defendants were able to and did, directly or indirectly, control the content of
14
      the statements of Bridgepoint. As officers and/or directors of a publicly-held company,
15
16    the Individual Defendants had a duty to disseminate timely, accurate, and truthful
17
      information with respect to Bridgepoint’s businesses, operations, future financial
18
19    condition and future prospects. As a result of the dissemination of the aforementioned
20    false and misleading reports, releases and public statements, the market price of
21
      Bridgepoint securities was artificially inflated throughout the Class Period. In ignorance
22
23    of the adverse facts concerning Bridgepoint’s business and financial condition which
24
      were concealed by Defendants, Plaintiff and the other members of the Class purchased
25
26    or otherwise acquired Bridgepoint securities at artificially inflated prices and relied upon

27    the price of the securities, the integrity of the market for the securities and/or upon
28
      statements disseminated by Defendants, and were damaged thereby.

                                                  22
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.23 Page 23 of 28



 1
            60.    During the Class Period, Bridgepoint securities were traded on an active

 2    and efficient market. Plaintiff and the other members of the Class, relying on the
 3
      materially false and misleading statements described herein, which the Defendants made,
 4
 5    issued or caused to be disseminated, or relying upon the integrity of the market,
 6
      purchased or otherwise acquired shares of Bridgepoint securities at prices artificially
 7
      inflated by Defendants’ wrongful conduct. Had Plaintiff and the other members of the
 8
 9    Class known the truth, they would not have purchased or otherwise acquired said
10
      securities, or would not have purchased or otherwise acquired them at the inflated prices
11
12    that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the
13    Class, the true value of Bridgepoint securities was substantially lower than the prices
14
      paid by Plaintiff and the other members of the Class. The market price of Bridgepoint
15
16    securities declined sharply upon public disclosure of the facts alleged herein to the injury
17
      of Plaintiff and Class members.
18
19          61.    By reason of the conduct alleged herein, Defendants knowingly or
20    recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act and
21
      Rule 10b-5 promulgated thereunder.
22
23          62.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
24
      and the other members of the Class suffered damages in connection with their respective
25
26    purchases, acquisitions and sales of the Company’s securities during the Class Period,

27    upon the disclosure that the Company had been disseminating misrepresented financial
28
      statements to the investing public.

                                                  23
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.24 Page 24 of 28



 1
                                              COUNT II

 2          (Violations of Section 20(a) of the Exchange Act Against The Individual
 3                                         Defendants)
 4          63.     Plaintiff repeats and re-alleges each and every allegation contained in the
 5
      foregoing paragraphs as if fully set forth herein.
 6
 7          64.     During the Class Period, the Individual Defendants participated in the
 8
      operation and management of Bridgepoint, and conducted and participated, directly and
 9
10    indirectly, in the conduct of Bridgepoint’s business affairs. Because of their senior

11    positions, they knew the adverse non-public information about Bridgepoint’s
12
      misstatement of income and expenses and false financial statements.
13
14          65.     As officers and/or directors of a publicly owned company, the Individual
15
      Defendants had a duty to disseminate accurate and truthful information with respect to
16
17
      Bridgepoint’s financial condition and results of operations, and to correct promptly any

18    public statements issued by Bridgepoint which had become materially false or
19
      misleading.
20
21          66.     Because of their positions of control and authority as senior officers, the
22
      Individual Defendants were able to, and did, control the contents of the various reports,
23
      press releases and public filings which Bridgepoint disseminated in the marketplace
24
25    during the Class Period concerning Bridgepoint’s results of operations. Throughout the
26
      Class Period, the Individual Defendants exercised their power and authority to cause
27
28    Bridgepoint to engage in the wrongful acts complained of herein. The Individual


                                                   24
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.25 Page 25 of 28



 1
      Defendants therefore, were “controlling persons” of Bridgepoint within the meaning of

 2    Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful
 3
      conduct alleged which artificially inflated the market price of Bridgepoint securities.
 4
 5          67.      Each of the Individual Defendants, therefore, acted as a controlling person
 6
      of Bridgepoint. By reason of their senior management positions and/or being directors
 7
      of Bridgepoint, each of the Individual Defendants had the power to direct the actions of,
 8
 9    and exercised the same to cause, Bridgepoint to engage in the unlawful acts and conduct
10
      complained of herein. Each of the Individual Defendants exercised control over the
11
12    general operations of Bridgepoint and possessed the power to control the specific
13    activities which comprise the primary violations about which Plaintiff and the other
14
      members of the Class complain.
15
16          68.      By reason of the above conduct, the Individual Defendants are liable
17
      pursuant to Section 20(a) of the Exchange Act for the violations committed by
18
19    Bridgepoint.
20
21
                                       PRAYER FOR RELIEF

22          WHEREFORE, Plaintiff demands judgment against Defendants as follows:
23
            A.       Determining that the instant action may be maintained as a class action
24
25
      under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the

26    Class representative;
27
            B.       Requiring Defendants to pay damages sustained by Plaintiff and the Class
28
      by reason of the acts and transactions alleged herein;
                                                   25
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.26 Page 26 of 28



 1
            C.     Awarding Plaintiff and the other members of the Class prejudgment and

 2    post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and other
 3
      costs; and
 4
 5          D.     Awarding such other and further relief as this Court may deem just and
 6
      proper.
 7
                                DEMAND FOR TRIAL BY JURY
 8
 9
10          Plaintiff hereby demands a trial by jury.

11    Dated: March 8, 2019
12                                                 Respectfully submitted,
13
14                                                 POMERANTZ LLP
15                                                 By: /s/ Jennifer Pafiti
16                                                 Jennifer Pafiti (SBN 282790)
                                                   1100 Glendon Avenue
17                                                 Suite 1558
                                                   Los Angeles, CA 90024
18                                                 Telephone: (818) 532-6499
19
                                                   E-mail: jpafiti@pomlaw.com

20                                                 POMERANTZ, LLP
                                                   Jeremy A. Lieberman
21                                                 J. Alexander Hood II
                                                   Jonathan D. Lindenfeld
22                                                 600 Third Avenue, 20th Floor
23                                                 New York, New York 10016
                                                   Telephone: (212) 661-1100
24                                                 Facsimile:(212) 661-8665
                                                   E-mail: jalieberman@pomlaw.com
25                                                 E-mail: ahood@pomlaw.com
26
                                                   E-mail: jlindenfeld@pomlaw.com

27
                                                   POMERANTZ LLP
28                                                 Patrick V. Dahlstrom
                                                   Ten South La Salle Street, Suite 3505
                                                  26
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.27 Page 27 of 28


                                             Chicago, Illinois 60603
 1                                           Telephone: (312) 377-1181
 2                                           Facsimile: (312) 377-1184
                                             E-mail: pdahlstrom@pomlaw.com
 3
                                             Attorneys for Plaintiff
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            27
     Case 3:19-cv-00460-WQH-MSB Document 1 Filed 03/08/19 PageID.28 Page 28 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         28
